Riddick, J., (after stating the facts). The general assembly of 1895 passed a special act to prevent the sale or giving away of intoxicating liquors within five miles of the Dardanelle school house in Dardanelle, Yell county, which act was approved April 9th, 1895. The contention of. appellant is that section 4851, Sand. & H. Dig., gives manufacturers of vinous, ardent, malt, or fermented liquors the right to sell liquors in original packages of not less than five gallons without license, and that this right of such manufacturers to sell was not affected by the special act above mentioned. We are of opinion that this contention cannot be sustained. The act in question makes it “unlawful for any person to sell or give away any vinous, spirituous, or intoxicating liquors * * * within five miles of Dardanelle public school building.” It contains an exception in favor of wines for sacramental purposes, and also provides that the provisions of the act shall not extend to Pope county, but it makes no exception in favor of the manufacturers of liquors, and the courts can make none. The judgment is affirmed.